UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULETO Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 7) CRUCELL N.V. (Name of Subject Company (Issuer)) JJC ACQUISITION COMPANY B.V. (Offeror) A Wholly-Owned Subsidiary of CILAG HOLDING AG (Offeror) A Wholly-Owned Subsidiary of JOHNSON& JOHNSON (Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) ORDINARY SHARES, €0.24 NOMINAL VALUE, and AMERICAN DEPOSITARY SHARES, EACH OF WHICH REPRESENTS ONE ORDINARY SHARE (Title of Class of Securities) N23473106 (Ordinary Shares) 228769105 (American Depositary Shares) (CUSIP Number of Class of Securities) Eric Jung,Esq. Johnson& Johnson One Johnson& Johnson Plaza New Brunswick, NJ 08933 (732)524-6400 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: Robert I. Townsend,III,Esq. Damien R. Zoubek,Esq. Cravath, Swaine& Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 (212)474-1000 CALCULATION OF FILING FEE Transaction Valuation(1) Amount of Filing Fee(2) Estimated for purposes of calculating the amount of the filing fee only. This amount is based on the value of the total number of Crucell N.V. ordinary shares, nominal value €0.24 per share, and Crucell N.V. American depositary shares, each of which represents one Crucell N.V. ordinary share, to be acquired by JJC Acquisition Company B.V. upon consummation of the offer if all such Crucell N.V. ordinary shares and American depositary shares are acquired in the offer and based on the offer price of €24.75 and the noon buying rate in New York City for cable transfers in euros as certified for customs purposes by the Federal Reserve Bank of New York on January 21, 2011, which was $1.3581 per €1.00. The filing fee was calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #5 for fiscal year 2011, issued December 22, 2010, by multiplying the transaction value by .00011610. R Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: JJC Acquisition Company B.V./ Johnson & Johnson Form of Registration No.: Schedule TO Date Filed: November 12, 2010 Amount Previously Paid: Filing Party: JJC Acquisition Company B.V./ Cilag Holding AG/ Johnson & Johnson Form of Registration No.: Schedule TO Date Filed: January 28, 2011 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: R Third-party tender offer subject to Rule14d-1. o Issuer tender offer subject to Rule13e-4. o Going-private transaction subject to Rule13e-3. o Amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule13e-4(i) (Cross-Border Issuer Tender Offer) RRule14d-1(d) (Cross-Border Third-Party Tender Offer) 2 Explanatory Note This Amendment No. 7 to the Tender Offer Statement on Schedule TO amends and supplements the Tender Offer Statement on Schedule TO filed with the Securities and Exchange Commission on November 12, 2010 (together with any amendments and supplements hereto, this “Schedule TO”) and is filed by (i) JJC Acquisition Company B.V., a private company with limited liability incorporated under the laws of the Netherlands (the “Offeror”) and a wholly-owned direct subsidiary of Cilag Holding AG, a Swiss corporation and an indirect wholly-owned subsidiary of Johnson & Johnson, a New Jersey corporation (“Parent”), (ii) Cilag Holding AG and (iii) Parent. This Schedule TO relates to the third party tender offer by the Offeror to purchase all of the issued and outstanding ordinary shares, nominal value €0.24 per share (the “Ordinary Shares”), of Crucell N.V., a public limited liability company incorporated under the laws of the Netherlands (the “Company”), and all of the outstanding American depositary shares of the Company (“ADSs”), each of which represents one Ordinary Share, upon the terms and subject to the conditions and restrictions set forth in the offer document dated December 8, 2010 (the “Offer Document”) and in the related ADS Letter of Transmittal, copies of which are attached hereto as Exhibits (a)(1)(A) and (a)(1)(E), respectively. Capitalized terms used and not defined herein shall have the meanings assigned to such terms in the Offer Document. Items 1 through 9 and 11. Items 1 through 9 and 11 are hereby amended and supplemented as follows: The Acceptance Period ended at 17:45 hours Dutch time (11:45 a.m. New York time) on February 16, 2011, in accordance with the terms of the Offer Document and article 15 of the Decree. On February 17, 2011, Parent issued a joint press release with the Company announcing that the minimum acceptance condition of the Offer has been satisfied. The Settlement Agents have advised Parent that, as of the expiration of the Acceptance Period,84,520,377 Ordinary Shares have been tendered for acceptance pursuant to the Offer and not withdrawn prior to the Acceptance Closing Time (of which12,774,957 are represented by ADSs), representing, when taken together with Shares held by the Johnson & Johnson Group at such time and the Shares underlying Options to be acquired by the Offeror as set out in Section 7.11 of the Offer Document, approximately 95.24% of the issued share capital of the Company held by others than the Company and its Affiliates at the Acceptance Closing Date, on a fully diluted basis.The U.S. Settlement Agent has advised Parent that174,595 of the ADSs tendered remain subject tothe guaranteed delivery procedures described in Section 6.3.3 of the Offer Document. 3 On the Announcement Date, which shall be no later than Tuesday, February 22, 2011, the Offeror will announce, in accordance with the Offer Document and with article 16, paragraph 1 of the Decree, whether the Offer (i) is declared unconditional, (ii) is extended in accordance with article 15 of the Decree or (iii) is terminated as a result of the Offer Conditions not having been fulfilled or waived by the Offeror and/or the Company. The joint press release issued by Parent and the Company on February 17, 2011 announcing that the minimum acceptance condition of the Offer has been satisfied is filed as Exhibit (a)(5)(L) hereto and is incorporated herein by reference. Item12.Exhibits. Item 12 of the Schedule TO is hereby amended and supplemented as follows: (a)(5)(L)Joint Press Release issued by Johnson & Johnson and Crucell N.V. on February 17, 2011. 4 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 17, 2011 JJC ACQUISITION COMPANY B.V. By: /s/Henno Meijerink Name: Henno Meijerink Title:Director CILAG HOLDING AG By: /s/Heinz Schmid Name: Heinz Schmid Title:Director By: /s/Pascal Hoorn Name: Pascal Hoorn Title:Director JOHNSON& JOHNSON By: /s/Douglas Chia Name: Douglas Chia Title:Secretary Signature Page to ScheduleTO 5 Exhibit Index Exhibit Exhibit Name (a)(1)(A)* Offer Document, dated December 8, 2010. (a)(1)(B)* Form of Tender and Proxy Form and Deed of Transfer of Crucell N.V. Registered Ordinary Shares (for use with respect to Ordinary Shares). (a)(1)(C)* Form of Memorandum to Global Custodians and Back Offices of Institutional Holders of Ordinary Shares (for use with respect to Ordinary Shares). (a)(1)(D)* Form of Cover Letter to Retail Holders of Ordinary Shares (for use with respect to Ordinary Shares). (a)(1)(E)* Form of ADS Letter of Transmittal (including Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9) (for use with respect to ADSs). (a)(1)(F)* Form of Notice of Guaranteed Delivery (for use with respect to ADSs). (a)(1)(G)* Form of Letter to Brokers, Dealers, Commercial Banks, TrustCompanies and Other Nominees (for use with respect to ADSs). (a)(1)(H)* Form of Letter to Clients for use by Brokers, Dealers, Commercial Banks, TrustCompanies and Other Nominees (for use with respect to ADSs). (a)(5)(A)* Form of summary newspaper advertisement, dated December 8, 2010. (a)(5)(B)* Joint Press Release issued by Johnson & Johnson and Crucell N.V. on September 17, 2010, incorporated herein by reference to Exhibit 4 to the Schedule 13D filed by Johnson & Johnson on September 17, 2010. (a)(5)(C)* Joint Press Release issued by Johnson& Johnson and Crucell N.V. on October 6, 2010. (a)(5)(D)* Joint Press Release issued by Johnson& Johnson and Crucell N.V. on October 29, 2010. (a)(5)(E)* Joint Press Release issued by Johnson & Johnson and Crucell N.V. on November 30, 2010. (a)(5)(F)* Joint Press Release issued by Johnson & Johnson and Crucell N.V. on December 8, 2010. (a)(5)(G)* Slides from extraordinary general meeting of Shareholders 2010, dated December 10, 2010. (a)(5)(H)* English translation of transcript of remarks made by Paul Stoffels at extraordinary general meeting of Shareholders 2010, dated December 10, 2010. (a)(5)(I)* Joint Press Release issued by Johnson & Johnson and Crucell N.V. on January 28, 2011. (a)(5)(J)* Joint Press Release issued by Johnson & Johnson and Crucell N.V. on February 8, 2011. (a)(5)(K)* Form of summary newspaper advertisement, dated February 8, 2011. (a)(5)(L) Joint Press Release issued by Johnson & Johnson and Crucell N.V. on February 17, 2011. (b) Not applicable. (d)(1)* Equity Purchase Agreement between JHC Nederland B.V. and Crucell N.V., dated as of September 28, 2009,incorporated herein by reference to Exhibit1 to the Schedule13D filed by Johnson& Johnson on September 17, 2010. (d)(2)* Shareholder Agreement between JHC Nederland B.V. and Crucell N.V., dated as of September 28, 2009, incorporated herein by reference to Exhibit2 to the Schedule13D filed by Johnson& Johnson on September 17, 2010. (d)(3)* Registration Rights Agreement between JHC Nederland B.V. and Crucell N.V., dated as of September 28, 2009, incorporated herein by reference to Exhibit3 to the Schedule13D filed by Johnson& Johnson on September 17, 2010. (d)(4)* Merger Agreement between Cilag Holding AG and Crucell N.V., dated as of October 6, 2010, incorporated herein by reference to Exhibit1 to Amendment No. 1 to the Schedule13D filed by Johnson& Johnson on October 7, 2010. (d)(5)* Form of Irrevocable Undertaking between Johnson & Johnson and Management and Supervisory Board Members of Crucell N.V., incorporated herein by reference to Exhibit 2 to Amendment No. 1 to the Schedule13D filed by Johnson& Johnson on October 7, 2010. (d)(6)* Supplementary Addendum to Merger Agreement between Cilag Holding AG and Crucell N.V., dated as of November 30, 2010, incorporated herein by reference to Exhibit 1 to Amendment No. 2 to the Schedule 13D filed by Johnson & Johnson on December 1, 2010. (d)(7)* Assignment Agreement between Cilag Holding AG, JJC Acquisition Company B.V. and Crucell N.V., dated as of December 6, 2010, incorporated herein by reference to Exhibit 1 to Amendment No. 3 to the Schedule 13D filed by Johnson & Johnson on December 6, 2010. (g) Not applicable. (h) Not applicable. * Previously filed. 6
